Citation Nr: 0608649	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  00-23 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boston, Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of a right elbow fracture.

2.  Entitlement to a disability rating in excess of 20 
percent for residuals of a right femur fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from January 1982 to April 
1984.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a February 2000 decision of 
the RO that, in part, denied a disability rating in excess of 
20 percent for service-connected residuals of a right elbow 
fracture, and assigned a 10 percent disability rating for 
service-connected residuals of a right femur fracture.  The 
veteran timely appealed.

In September 2002, the Board undertook additional development 
of the claims pursuant to the provisions of 38 C.F.R. § 19.9 
(2004).  Subsequently, the provisions of 38 C.F.R. § 19.9 
were invalidated.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, in 
May 2003, the Board remanded these matters to the RO for 
initial consideration of the recently developed evidence and 
further action.   

In July 2005, the RO increased the disability evaluation to 
20 percent for residuals of a right femur fracture, effective 
September 29, 1999.

Because higher evaluations are available for residuals of a 
right femur fracture, and the veteran is presumed to seek the 
maximum available benefit for a disability, the claim remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).


FINDINGS OF FACT

1.  Residuals of the veteran's right elbow fracture are 
manifested by X-ray evidence of arthritis, limitation of 
flexion to 90 degrees, and limitation of extension to 70 
degrees; no additional motion loss due to pain and weakness 
is demonstrated.

2.  Residuals of the veteran's right femur fracture are 
manifested by malunion of the femur, limited rotation of the 
hip, and weakened movement and excess fatigability that 
produce moderate hip disability; he can flex his hip to 95 
degrees without additional limitation due to functional 
factors.


CONCLUSIONS OF LAW

1.  The criteria for separate disability ratings of 20 
percent for limitation of flexion and 20 percent for 
limitation of extension due to residuals of a right elbow 
fracture are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5206, 5207 (2005).

2.  The criteria for a disability rating in excess of 20 
percent for residuals of a right femur fracture are not met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.7, 4.20, 4.71a, Diagnostic Codes 5255, 5275 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to the claim(s).
 
Through the November 2000 statement of the case (SOC), the 
August 2005 supplemental SOC, and the December 2002 and 
September 2004 letters, the RO and VA's Appeals Management 
Center (AMC) notified the veteran of the applicable rating 
criteria for an increased rating.  These documents served to 
provide notice of the information and evidence needed to 
substantiate the claims.

VA's December 2002 and September 2004 letters notified the 
veteran of what evidence he was responsible for obtaining, 
and what evidence VA would undertake to obtain.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claims, particularly, medical 
records, if he gave VA enough information about such records 
so that VA could request them from the person or agency that 
had them.  The letters requested that he provide the names 
and addresses of medical providers, the time frame covered by 
the records, and the condition for which he was treated, and 
notified him that VA would request such records on his behalf 
if he signed a release authorizing it to request them.

The September 2004 letter also told him to send information 
or evidence in his possession.  38 C.F.R. § 3.159(b).  

The Pelegrini court also held that notice to a claimant 
pursuant to the VCAA should be provided prior to the initial 
adverse decision.

The documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
However, an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Delayed notice is 
generally not such an error.  Id.  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication.  Each of his 
claims was fully developed and re-adjudicated by an agency of 
original jurisdiction after notice was provided.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman, slip op. at 14.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran was not provided with notice as to an effective 
date for each disability on appeal.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  The Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision for residuals of a right elbow fracture, in 
that an agency of original jurisdiction will address any 
notice defect with respect to the disability rating and 
effective date elements when effectuating the award.

The Board also finds no prejudice to the veteran in 
proceeding with a denial of an increased rating for residuals 
of a right femur fracture, as concluded below, because any 
question as to the appropriate effective date to be assigned 
is rendered moot.

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO or AMC 
has obtained copies of the veteran's service medical records 
and outpatient treatment records, and has arranged for the 
veteran to undergo VA examinations in connection with the 
claims on appeal, reports of which are of record.  The 
veteran has not identified, and the record does not otherwise 
indicate, any existing pertinent evidence that has not been 
obtained.  He has also been afforded necessary examinations.

Because all identified records have been obtained; the 
veteran has been given notice of and opportunity to submit, 
evidence needed to substantiate the claims; and he has been 
afforded all needed examinations; further assistance would 
not be reasonably likely to substantiate the claims, and 
further notice or assistance are not required.  38 U.S.C.A. 
§ 5103A.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2005).

Pain is a factor that must be considered when making a 
disability rating decision involving the musculoskeletal 
system.  Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59.

A.  Residuals of a Right Elbow Fracture

Service connection has been established for residuals of a 
right elbow fracture, effective May 1, 1984.  The veteran is 
right-handed.

The RO has rated the veteran's right elbow disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5208.  That code provides 
for a 20 percent rating when forearm flexion is limited to 
100 degrees, and extension to 45 degrees.  A higher rating is 
not provided under that diagnostic code.

Traumatic arthritis is rated under the criteria for 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Full range of motion of the elbow is from zero to 145 
degrees.  38 C.F.R. § 4.71, Plate I (2005).

A 30 percent rating requires limitation of forearm flexion to 
70 degrees.  A 40 percent rating requires limitation of 
flexion to 55 degrees.  A maximum 50 percent rating requires 
limitation of flexion to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5206.

A 10 percent rating is warranted if extension of the forearm 
is limited to 60 degrees.  A 20 percent rating is warranted 
if extension is limited to 75 degrees.  A 30 percent rating 
is warranted if extension is limited to 90 degrees.  A 40 
percent rating requires extension of the forearm limited to 
100 degrees.  A maximum 50 percent rating requires extension 
of the forearm limited to 110 degrees. 38 C.F.R. § 4.71a, 
Diagnostic Code 5207.

X-ray findings first revealed post-traumatic arthritis of the 
right elbow in August 1985.

The provisions of 38 C.F.R. § 4.59 (2005) provide that 
symptomatic arthritis will be evaluated as warranting at 
least the minimum compensable evaluation.

On multiple VA examinations during the appeal period, flexion 
of the veteran's right elbow and forearm has ranged from 90 
degrees to 100 degrees.
 
Regarding extension, the October 1999 VA examiner found 
marked limitation of motion and noted that the veteran's 
right elbow and forearm lacked full extension by 50 degrees.  
In January 2003, the veteran's right elbow and forearm lacked 
full extension by 40 degrees.  Most recently, in December 
2004, the VA examiner found flexion contracture of the right 
elbow (i.e., extension) limited to 70 degrees.

There was full supination and pronation of the right elbow in 
December 2004.

Regarding flare-ups, the veteran has reported a constant ache 
in the right elbow.  The report of the December 2004 VA 
examination also reveals additional limitation due to 
weakness and fatigability with repetitive use, but no 
increased loss of motion.

the veteran has limitation of flexion, even with 
consideration of functional factors, that meets or 
approximates the criteria for a 30 percent evaluation under 
Diagnostic Code 5206.  The most recent examiner specifically 
found no additional limitation of motion due to weakness and 
fatigability.

The evidence does reflect that the veteran has limitation of 
extension of the elbow approximating 70 degrees.  

With respect to disabilities of the knee, VA's general 
counsel has recently held that a separate rating could be 
provided for limitation of extension and flexion.  VAOPGCPREC 
9-2004; 69 Fed. Reg. 59,990 (2004).  Given that the rating 
criteria for disabilities of the elbow and forearm also 
provide separate diagnostic codes for limited extension and 
flexion, the logic of the General Counsel's opinion would 
dictate that separate disability rating can be provided for 
limitation of flexion and extension of the elbow.  

Extension limited to 70 degrees approximates the criteria for 
a 20 percent evaluation.  There were no findings of further 
limitation due functional factors.  Resolving reasonable 
doubt in the veteran's favor and considering the provisions 
of 38 C.F.R. § 4.7, the Board grants a separate 20 percent 
evaluation for limitation of extension of the veteran's right 
elbow and forearm.

B.  Residuals of a Right Femur Fracture

Service connection has been established for residuals of a 
right femur fracture, effective May 1, 1984.

The RO has rated the right femur fracture residuals under 
38 C.F.R. § 4.71a, Diagnostic Code 5275-5255.  While a 
hyphenated diagnostic code generally reflects rating by 
analogy (see 38 C.F.R. §§ 4.20 and 4.27), here, the RO has 
considered both diagnostic codes, alternatively. 

Under Diagnostic Code 5275, shortening of the bones of a 
lower extremity of 2-to-2.5 inches warrants a 20 percent 
rating.  Higher ratings of 30, 40, 50, and 60 percent are 
available for greater shortening.

In the alternative, the veteran's disability may be evaluated 
under Diagnostic Code 5255, pertaining to impairment of the 
femur.

Under Diagnostic Code 5255, a 20 percent evaluation requires 
malunion of the femur with moderate knee or hip disability.  
A 30 percent evaluation requires malunion of the femur with 
marked knee or hip disability. A 60 percent evaluation is 
warranted for fracture of surgical neck of the femur, with 
false joint; or fracture of the shaft or anatomical neck of 
the femur with nonunion, without loose motion, weight bearing 
preserved with aid of brace. A maximum evaluation of 80 
percent is warranted for fracture of the shaft or anatomical 
neck of the femur with nonunion, with loose motion, (spiral 
or oblique fracture).  38 C.F.R. § 4.71a, Diagnostic Code 
5255.

The evidence reflects a shortening of the veteran's right leg 
of approximately 3/4 of an inch.  Hence, an increased 
disability rating is not warranted under Diagnostic Code 
5275.

Recent VA examinations in January 2003 and in December 2004 
have shown malunion of the femur, resulting in hip 
disability.  The January 2003 examiner found limitation of 
motion in hip rotation.  X-rays also revealed mild abduction 
of the right hip.  In a March 2005 addendum, the December 
2004 examiner found the veteran's malunion of the femur and 
hip disability to be moderate.  


The evidence neither reflects nonunion of the femur, nor any 
fracture of the surgical neck of the right femur; there is no 
evidence of marked hip disability as would be necessary for a 
higher rating under Diagnostic Code 5255.

Higher ratings are provided under 38 C.F.R. § 4.71a, 
Diagnostic Code 5252, which provides for a 20 percent 
evaluation when thigh flexion is limited to 30 degrees, a 30 
percent rating when limited to 20 degrees; and a 40 percent 
rating when limited to 10 degrees.

The most recent examination showed that the veteran could 
flex his right hip to 95 degrees without additional 
limitation due to functional factors.

Regarding flare-ups, the veteran reported no specific pain in 
his thigh or hip area on the right, but noted fatigue when 
walking.  The December 2004 examiner noted pain on use of the 
right femur only after multiple hours, as well as weakened 
movement and excess fatigability.  The evidence does not 
reflect any additional limitation of rotation of the right 
hip due to such functional factors. 

The examiner explained the fatigability as the need to work 
at home twice per month, but even with consideration of this 
symptom the examiner found no more than moderate disability, 
and reported no additional limitation of motion on 
examination.

The weight of the evidence is to the effect that the 
veteran's residuals of a right femur fracture cause moderate 
hip disability due to the malunion of the femur.
Hence, the evidence does not meet the criteria for a 
disability rating in excess of 20 percent under Diagnostic 
Code 5255.



C.  Extraschedular Consideration

The Board finds that there is no showing that the veteran's 
service-connected disabilities have resulted in so 
exceptional or unusual a disability picture, so as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1).

In this regard, the Board notes that the veteran's residuals 
of a right elbow fracture and residuals of a right femur 
fracture have not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  The veteran is currently 
employed in a desk job for a government agency.  While he has 
reported fatigue after working four hours, he is able to work 
at home several days each month.  He has not reported any 
lost time from work, or other economic impact from the 
service-connected disabilities.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

Disability ratings of 20 percent for limitation of flexion 
and 20 percent rating for limitation of extension due to 
residuals of a right elbow fracture are granted.

A disability rating in excess of 20 percent for residuals of 
a right femur fracture is denied.  



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


